DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dispersion element for dispersing” “a first optical element” “an imaging optical component, which is arranged or configured in such a way that a second spectrum” & “the first optical element is arranged or configured in such a way that the first part of the radiation” in claims 1, 6, & 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the first optical element is a prism or deflection mirror (0052 & 0055).
Applicant teaches imaging optical component is a concave mirror (0063, line 6).
Applicant teaches a prism is selected as the dispersing element (0035, line 4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Shaojie Chen, “A new type of wide spectral coverage echelle spectrometer design for ICPAES”, 2012 hereafter Chen.

With respect to claim 1, Chen teaches a spectrometer arrangement for analyzing optical radiation from a light source, comprising:
an echelle grating (fig 1 echelle) for dispersion of the radiation entering the spectrometer arrangement in a main dispersion direction (pg. 3, ¶ 4, line 1),
a dispersion element (fig 1, cross disperser) for dispersing the radiation in a cross-dispersion direction (pg. 3,¶ 4, line 1), wherein the main dispersion direction and the cross-dispersion direction have a predeterminable angle “orthogonal” to each other (fig1) (pg. 3¶ 1, lines 3-4),and
a detector unit (fig 1, CCD) for recording a first spectrum of a first part of the radiation comprising a first
predeterminable wavelength range “180nm-260nm” (pg. 6, ¶1),
wherein the spectrometer arrangement comprises a first optical element (fig 1, focusing mirror), which is arranged or configured in such a way that a second spectrum of a second part of the radiation comprising a second predeterminable wavelength range “260nm-900nm” (pg. 6, ¶1) differing from the first can be acquired by the detector unit (table 1 wavelength range180nm to 900nm).

With respect to claim 2 according to claim 1, Chen teaches the spectrometer arrangement wherein the first optical element is a mirror (fig 1, focusing mirror).



With respect to claim 4 according to claim 3, Chen teaches the spectrometer arrangement wherein the first optical element is arranged at a predeterminable angle to the second optical element (fig 1).

With respect to claim 5 according to claim 4, Chen teaches the spectrometer arrangement wherein a position of the first optical element (fig 1, focusing mirror) is selected as a function of the second wavelength range of the second part of the radiation (equation 6).

With respect to claim 6 according to claim 1, Chen teaches the spectrometer arrangement comprising an imaging optical component (fig 1, CCD), which is designed to image at least the first part of the radiation into an image plane, in which image plane the detector unit is arranged.

With respect to claim 7 according to claim 1, Chen teaches the spectrometer arrangement wherein the first optical element is arranged or configured in such a way that the first part of the radiation and the second part of the radiation are imaged into one image plane (fig 1, CCD).

With respect to claim 8 according to claim 1, Chen teaches the spectrometer arrangement is designed to receive alternately (table 3) the first (fig 7a) and second spectra (fig 7b) of the first part and the second part of the radiation.

Claim(s) 1, 10,11, & 15 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Daniel Thomae, “Compact echelle spectrometer employing a cross-grating”, 22 August 2018 hereafter Thomae.

With respect to claim 1, Thomae teaches a spectrometer arrangement for analyzing optical radiation from a light source, comprising:
an echelle grating (fig 1a, cross-grating) “echelle grating” for dispersion of the radiation entering the spectrometer arrangement in a main dispersion direction (abstract, lines 1- 4),

a detector unit (fig 1a, detector array) for recording a first spectrum of a first part of the radiation comprising a first predeterminable wavelength range “380 to 410 nm” (fig 2, caption), wherein the spectrometer arrangement comprises a first optical element (fig 1b, imaging optics), which is arranged or configured in such a way that a second spectrum of a second part of the radiation comprising a second predeterminable wavelength range “690 to 700 nm” (fig 2 caption) differing from the first can be acquired by the detector unit (fig 2).

With respect to claim 10 according to claim 1, Thomae teaches the spectrometer arrangement wherein the spectrometer arrangement is designed to simultaneously detect the first and the second spectrum of the first and the second part of the radiation using the detector unit (fig 2).

With respect to claim 11 according to claim 10, Thomae teaches the spectrometer arrangement wherein the spectrometer arrangement is designed to detect the first and the second spectrum in different subranges “direction” of the detector unit (fig 2).

With respect to claim 15 according to claim 1, Thomae teaches the spectrometer arrangement wherein the first or the second optical element is arranged at a location in the beam path of the radiation at which the first part of the radiation and the second part of the radiation do not overlap (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaojie Chen, “A new type of wide spectral coverage echelle spectrometer design for ICPAES”, 2012 hereafter Chen in view of paper of R.B. Bilhorn, “Elemental Analysis with a Plasma Emission Echelle Spectrometer Employing a Charge Injection Device (CID) Detector”, 1989 hereafter Bilhorn.

With respect to claim 9 according to claim 7, Chen does not teach a diaphragm unit, which is designed to at least temporarily occlude.

Bilhorn, in the same filed of endeavor as Chen of detection of emission of plasma via an echelle grating, teaches a diaphragm unit may be placed in front of the entrance slit of Bilhorn’s spectrometer (pg. 2 col 2, ¶ 2, line 1), wherein the diaphragm unit is controlled via a computer to allow precise timed exposures with the emission source and avoids saturations of the spectrometer’s detector unit i.e. camera by blocking the emission from a plasma source (pg. 5, col 1, ¶ 4, lines 1-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Bilhorn’s diaphragm unit with Chen’s slit to block the first and second part of the Chen’s radiation to properly detect a plasma emission without noise or saturation.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “spectrometer arrangement is designed to superimpose the first spectrum and the second spectrum onto each other”, in combination with the rest of the limitations of claim 12.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker-Ross et al. US Pub No. 2010/0171953, Becker-Ross et al. US Pub No. 2008/0094626, & Bidnyk et al. US Pub No. 2007/0230871.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877